Citation Nr: 0523993	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  00-20 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.  

2.  Entitlement to service connection for chronic 
prostatitis.  

3.  Entitlement to an increased initial rating for residuals, 
fracture of the left wrist, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
peptic ulcer disease and chronic prostatitis and granted 
service connection for residuals, fracture of the left wrist.  
A noncompensable rating was awarded, effective October 1998.  
The veteran disagreed with the denials of service connection 
and the noncompensable rating for the residuals of the left 
wrist fracture, and the current appeals ensued.  

By rating decision of May 2005, a 10 percent rating was 
awarded, effective October 1998.  The United States Court of 
Appeals for Veterans Claims (Court) indicated that a claimant 
will generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1992).  Therefore, the claim for a higher rating for 
fracture, left wrist, is still in appellate status.  

Pursuant to 38 C.F.R. § 20.900(c), this case is advanced on 
the docket for good cause shown and it is ready for appellate 
review.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims have been developed and obtained.  

2.  There is no evidence that the veteran has peptic ulcer 
disease.  

3.  There is no competent evidence linking any current 
chronic prostatitis to service.  

4.  The veteran's left wrist disability, a major joint, is 
productive of limitation of motion not compensable by the 
rating code.  


CONCLUSIONS OF LAW

1.  Peptic ulcer disease was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

2.  Chronic prostatitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

3.  The criteria for an initial schedular evaluation in 
excess of 10 percent for residuals, fracture of the left 
wrist are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statement of the case and the 
supplemental statement of the case adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for service connection and an initial increased rating.  
Furthermore, the RO sent letters in January 2003, 
September 2004 and November 2004 to the veteran, which asked 
him to submit certain information, and informed him of the 
elements needed to substantiate his claims.  In accordance 
with the requirements of the VCAA, the letters informed the 
veteran what evidence and information VA would be obtaining, 
and essentially asked the veteran to send to VA any 
information he had to process the claims.  The letters also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While that did not occur here, as the claims 
were initiated prior to implementation of the VCAA, content 
complying notice was eventually accomplished, together with 
proper subsequent VA process.  The veteran was also provided 
an opportunity to testify at a hearing, which he declined.  

With respect to VA's duty to assist the veteran, the veteran 
has not identified any additional evidence pertinent to his 
claims that could be obtained and that was not already of 
record, and there are no known additional records to obtain.  
There is nothing further that can be done in this respect.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  

Examinations were provided in connection with the claims in 
this case.  

The Board finds that VA has satisfied its duties to inform 
and assist.  


II.  Service Connection

The veteran claims that service connection is warranted for 
peptic ulcer disease and chronic prostatitis based upon 
service incurrence.  He maintains that he sustained these 
disorders in service but that he wanted to come home early 
and not undergo evaluation, so they are not reflected in a 
separation examination.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

A review of the entire evidence of record reveals that the 
veteran does not warrant entitlement to service connection 
for peptic ulcer disease or chronic prostatitis.  

As for the veteran's claim for peptic ulcer disease, he does 
not warrant service connection for this disorder as there is 
no competent medical evidence that he has peptic ulcer 
disease.  A review of the medical records shows that in 
November 2004, the veteran underwent an upper 
gastrointestinal air contrast (upper GI) to rule out any 
duodenal deformity.  The report showed there was no evidence 
of esophageal stricture, hiatal hernia, or peptic ulcer 
disease.  In order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Here there is no competent medical evidence of 
peptic ulcer disease.  

The only evidence that the veteran has peptic ulcer disease 
as a result of service is the veteran's own statements of 
such.  It is well established that laypersons cannot provide 
competent evidence when an expert opinion is required, as is 
the case with establishing the etiology or diagnosis of a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Based on the foregoing, service connection for 
peptic ulcer disease, cannot be granted.  Accordingly, the 
appeal in this regard is denied.  

As for the veteran's claim for service connection for chronic 
prostatitis, a review of the veteran's service medical 
records make no findings, treatment, or diagnoses, for 
chronic prostatitis.  Since service, the veteran has been 
seen and treated for an enlarged prostate, benign prostatic 
hypertrophy, and chronic prostatitis.  The treatment for 
these variously diagnosed disorders has occurred since 1987, 
over 40 years since service.  None of the medical examiners 
who have diagnosed the veteran's condition has attributed the 
disorder to service.  The veteran recently underwent VA 
examination in January 2005.  At that time, the veteran's 
prostate was found to be smooth, nontender, and slightly 
enlarged, but very appropriate for a man of the age of 82.  
This examiner diagnosed benign prostatic hypertrophy, but did 
not attribute it to service.  As noted above, the veteran' 
lay conclusion of relationship is not competent medical 
evidence.  Lacking any connection of his prostate disorder to 
service, or any medical opinion linking his prostate 
condition to service, there is no basis upon which to bases 
service connection.  Accordingly, service connection for 
prostatitis must be denied.  

Increased Initial Rating

Service connection was established for residuals of a left 
wrist fracture by rating decision of July 1999.  A 
noncompensable rating was assigned, effective from 
October 1998.  The veteran disagreed with the initial 
noncompensable rating and the instant claim ensued.  By 
rating decision of May 2005, the rating was increased to 
10 percent, effective October 1998.  It is presumed that the 
veteran is seeking the maximum benefits allowed by law and 
regulations, and, therefore, the claim remains in appellate 
status 

This is an initial rating from the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(Distinguishing between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  In the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Furthermore, 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  

Evidence relevant to the severity of the veteran's residuals 
of a left wrist fracture includes his service medical 
records, which show that the veteran injured his left wrist 
when he fell off of a truck in 1945.  X-rays showed fracture, 
of the left wrist.  

The first post-service medical evidence relating to the 
veteran's inservice residuals of left wrist is the report of 
a VA examination conducted in November 2004.  At that time, 
the veteran complained of heat or warmth, instability, 
stiffness, swelling, giving way, easy fatigability, and lack 
of endurance due to wrist pain.  He denied any history of 
inflammatory arthritis.  He stated that he had daily pain, 
intensified by movement of the wrist, and weather changes.  
The pain was only partially relieved ceasing precipitating 
activities that exacerbate his pain and analgesic 
medications.   

Examination of the veteran's left wrist revealed no swelling 
but there was tenderness to palpation noted.  Flexion of the 
left wrist was to 30 degrees, and the examiner indicated that 
0 to 70 was normal.  Extension of the wrist was accomplished 
to 35 and the examiner indicated that normal was 0 to 80.  
Left wrist radial deviation was 20 degrees, and the examiner 
indicated that normal was 0 to 20 degrees.  Ulnar deviation 
was 30 degrees and normal was described as 0 to 45 degrees.  
X-rays showed status post healed fracture with traumatic 
arthritis of the wrist.  The examiner gave an opinion 
indicating that the veteran's left wrist pain was causally 
related to his service-connected injury and had resulted in a 
favorable ankylosis of the left wrist in flexion.   

The veteran's residuals of a left wrist fracture have been 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.71a, DC 5010, traumatic arthritis, pursuant to 
which the severity of limitation of motion of the wrist is 
rated.  The wrist is rated under diagnostic code 5215 for 
limitation of the wrist.  However, when limitation of motion 
of the joint involved is noncompensable under the code, the 
joint is rated under diagnostic code 5003.  This is done when 
degenerative arthritis is established by X-ray findings and 
limitation of motion of the joint involved is noncompensable 
under the code, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The wrist 
is considered a major joint.  See 38 C.F.R. § 4.45.  

Under diagnostic code 5215, wrist limitation of motion, 
palmar flexion limited in line with the forearm or 
dorsiflexion less than 15 degrees warrants a 10 percent 
rating.  

Under diagnostic code 5214, in order to warrant an increased 
rating to 20 percent for a minor extremity or 30 percent for 
a major extremity, favorable ankylosis in 20 to 30 degrees is 
warranted.  

The VA examiner who saw the veteran in November 2004 
concluded that the veteran had favorable ankylosis in the 
wrist.  He also concluded that the veteran had flexion of 
that wrist to 30 degrees, extension of the wrist to 35 
degrees: radial and ulnar deviation was also recorded.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91).  Based upon the findings made during the course of the 
examination, findings that clearly show the veteran had 
movement in the wrist, the Board finds that there is no 
ankylosis of the wrist and compensation under Diagnostic Code 
5214 is not warranted.  

A review of the evidence detailed above reveals that, 
overall, the veteran's residuals of a left wrist fracture 
warrants no more than a 10 percent rating under DC 5003.  The 
primary finding on examination has been of limitation of 
motion not sufficient under the wrist diagnostic code to 
warrant more than a 10 percent rating.  

The Board notes that the Court has held that evaluation of a 
service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the veteran has complained of fatigability 
with activity, which caused him pain in the wrist.  He has 
also been found to have pain, and weakness on repeated use.  
However, the Board finds that the 10 percent rating assigned, 
and no more, under DC 5003, is appropriately assigned.  The 
Board notes that the veteran's range of motion is not severe 
enough to meet the compensable range under the diagnostic 
code.  Thus, the Board finds that consideration of these 
factors does not result in a higher disability rating.

Based on the foregoing, the veteran's residuals of a left 
wrist fracture is appropriately evaluated during the rating 
period as moderate, and no more than a 10 percent rating is 
warranted.  


ORDER

Service connection for peptic ulcer is denied.  

Service connection for chronic prostatitis is denied.  

An increased initial rating in excess of 10 percent for 
residuals, left wrist fracture is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


